Citation Nr: 0936968	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for degenerative arthritis of the right foot status 
post navicular fracture.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In October 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran seeks entitlement to an initial evaluation in 
excess of 10 percent disabling for degenerative arthritis of 
the right foot status post navicular fracture.

The most recent VA examination evaluating the Veteran's 
degenerative arthritis of the right foot status post 
navicular fracture was performed in June 2007.  Since that 
time, in December 2007 and August 2008 the Veteran underwent 
right leg surgery.  In addition, in the Veteran's testimony 
before the undersigned Veterans Law Judge at a hearing held 
in October 2008, he reported that his right foot condition 
had become more severe since his leg surgeries.  The Veteran 
also reported in his testimony that he experiences numbness 
and tingling in his right foot.  As the evidence indicates 
that the Veteran's condition may have become more severe 
since the June 2007 VA medical examination, the Board has no 
discretion and must remand this matter to afford the Veteran 
an opportunity to undergo a contemporaneous VA examination to 
assess the current severity of his degenerative arthritis of 
the right foot status post navicular fracture disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran testified that he receives ongoing treatment from 
the VA Medical Center in Memphis, Tennessee.  Review of the 
claims folder reveals that the most recent VA treatment 
records associated with the claims folder are dated in 
October 2008.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
on remand the AMC should attempt to obtain all VA clinical 
records pertaining to the Veteran's treatment dated since 
October 2008.

Lastly, the Veteran submitted a statement in October 2007 
indicating that he is unable to maintain steady or stable 
employment due to his service-connected disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented 
in cases such as this, the issue of whether a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities will be assigned should 
be handled during the determination of the initial disability 
rating assigned at the time disabilities are determined to be 
service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 
452-53 (2009).  In Rice, the Court determined that there is 
no freestanding claim for TDIU.  Id. at 451.  Therefore, this 
aspect of the Veteran's claim for a higher initial evaluation 
should be addressed on remand.  That is, the AOJ should 
address whether a TDIU is warranted when it re-adjudicates 
the remaining initial rating issue.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain all 
treatment records pertaining to the 
Veteran's right ankle from the Memphis VA 
treatment facility, dated since October 
2008.  

2.  Inform the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a TDIU; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide.  
A copy of this notification must be 
associated with the claims folder.

3.  After completion of the above, 
schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected degenerative arthritis 
of the right foot status post navicular 
fracture disability.  All required tests 
and studies should be completed.  The 
claims folder and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to the examination.  
All findings, and the reasons and bases, 
should be set forth in sufficient detail.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

a.  The examiner should note all relevant 
pathology associated with the Veteran's 
service-connected degenerative arthritis 
of the right foot status post navicular 
fracture.  In particular, the examiner 
should comment on any associated 
neurological conditions and provide the 
ranges of motion of the Veteran's right 
ankle.  

b.  The examiner should specifically note 
whether there is any ankylosis of the 
right ankle and, if so, in what degree of 
plantar flexion or dorsiflexion.

c.  The examiner should note whether the 
Veteran's right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses his right ankle 
repeatedly over a period of time.

d.  The examiner must comment upon 
whether the Veteran's degenerative 
arthritis of the right foot status post 
navicular fracture disability renders the 
Veteran unable to secure or follow a 
substantially gainful occupation.  
Consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience 
when arriving at this conclusion, but 
factors such as age or impairment caused 
by nonservice-connected disabilities are 
not to be considered.

4.  Finally, readjudicate the Veteran's 
claim, to include whether a TDIU is 
warranted.  If the benefit sought on 
appeal is not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

